Exhibit 10.34
 
FIRST AMENDMENT AND RESTATEMENT OF
LOAN AGREEMENT AND PROMISSORY NOTE
 
THIS FIRST AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND PROMISSORY NOTE
(“Amendment and Note Restatement”) by and between BLINK COUTURE, INC., a
Delaware corporation (the "Maker") and REGENT PRIVATE CAPITAL II, LLC, an
Oklahoma limited liability company (the "Payee") entered into as of January 31,
2014.   Each of the Maker and the Payee are referred to herein as a “Party”, and
collectively as the “Parties.”


WHEREAS, on January 31, 2013, the Maker entered into a Loan Agreement and
Promissory Note (the “Original Note”) with the Payee, relating to funds
advanced  by the Payee to Maker, during the period from January 1, 2013 to
January 31, 2013, for the payment of Maker’s operating expenses, during that
period; and


WHEREAS, pursuant to the provisions of the Original Note, all outstanding
principal and accrued interest thereon became due and payable on or before
January 31, 2014; and


WHEREAS, Payee and Maker, during 2013, also entered into three supplements to
the Original Note, further increasing the principal sum due and payable under
the Original Note; and


WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2014; and


WHEREAS, the Payee elected not to declare the Maker in default under the terms
of the Original Note, as permitted pursuant to Paragraph 6 of the Original Note,
but instead, has agreed to enter into this Amendment and Note Restatement to,
among other things, extend the maturity date of the Original Note (and, as
amended hereby, hereinafter referred to as the “Note”) to January 31, 2015, and
to increase the principal sum due and payable under the Note;


NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:


1.           Extension of Maturity Date.  Effective as of January 31, 2014, the
maturity date of the Original Note, which was January 31, 2014, shall be
extended through and until January 31, 2015, upon which date the Maker
unconditionally promises to pay to the order of the Payee, the principal sum
then outstanding under this Note together with accrued interest thereon.


2.   Principal Amount of Funds Advanced.  The Parties hereby agree that during
the period from November 1, 2013 through January 31, 2014, the Payee has made
advances to the Maker, in the aggregate amount of $37,042, in payment of the
Maker’s operating expenses during that period, so that effective as of January
31, 2014, the total outstanding principal amount due and payable pursuant to
this Note was $119,392.
 
3.   Interest.  Unpaid principal of this Note shall bear interest (computed on
the basis of a year of 365 days of actual days elapsed) of 6% per annum in cash
or kind, from the date hereof until such principal is paid.
 
4.   Prepayment.  The Maker shall have the option to prepay any or all of the
principal amount due here­under, without penalty, at any time, together with
interest accrued thereon to the date of such prepayment.
 
5.   Place of Payment.  All amounts payable hereunder shall be payable at the
address of the Payee at 5727 S. Lewis Avenue, Suite 210 Tulsa, OK 74105, unless
another place of payment shall be specified in writing by the Payee.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Event of Default.  It shall be an event of default (“Event of Default”), and
the then unpaid portion of this Note shall become immediately due and payable,
at the election of Payee, upon the occurrence of any of the following events:
 
                       (a) any failure on the part of Maker to make any payment
hereunder when due, whether by acceleration or otherwise;


(b) Maker shall commence (or take any action for the purpose of commencing) any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, moratorium or similar law or statute; or


(c) a proceeding shall be commenced against Maker under any bankruptcy,
reorganization, arrangement, readjustment of debt, moratorium or similar law or
statute and relief is ordered against Maker, or the proceeding is controverted
but is not dismissed within sixty (60) days after the commencement thereof.


7.           No Waiver; Remedies.  No failure on the part of the Payee or any
other holder of this Note to exercise and no delay in exercising any right,
remedy or power hereunder or under any other document or agreement executed in
connection herewith shall operate as a waiver thereof, nor shall any single or
partial exercise by the Payee or any other holder of this Note of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.


8.           Enforceability.  This Note shall be binding upon the Maker and the
Maker’s successors and assigns.


9.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding the conflicts of
laws principles thereof.


10.         Severability.   In the event that any one or more of the provisions
of this Note shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part, or in any respect, or in the event that any
one or more of the provisions of this Note shall operate, or would prospectively
operate, to invalidate this Note, then, and in any such event, such provision or
provisions only shall be deemed null and void and of no force or effect and
shall not affect any other provision of this Note, and the remaining provisions
of this Note shall remain operative and in full force and effect, shall be
valid, legal and enforceable, and shall in no way be affected, prejudiced or
disturbed thereby.


 
2

--------------------------------------------------------------------------------

 
11.        Usury.  All agreements between the Maker and the Payee, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no contingency or event whatsoever, whether by acceleration of the
maturity of this Note or otherwise, shall the amount paid, or agreed to be paid,
to the Maker, or any other holder of this Note, for the use, forbearance or
detention of the money to be loaned hereunder or otherwise, exceed the maximum
amount permissible under applicable law.
 
 12.    Assignment.  Subject to applicable federal and state securities laws,
the Payee may assign this Note without first obtaining the consent of the Maker.


13.    Certain Waivers.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
MAKER, AND ALL OTHERS THAT MAY BECOME LIABLE FOR ALL OR ANY PART OF THE
OBLIGATIONS EVIDENCED BY THIS NOTE, HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE OF
NONPAYMENT, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN CONNECTION WITH THE
DELIVERY, ACCEPTANCE, PERFORMANCE OR ENFORCEMENT OF THIS NOTE, AND DOES HEREBY
CONSENT TO ANY NUMBER OF RENEWALS OR EXTENSIONS OF THE TIME OF PAYMENT HEREOF
AND AGREE THAT ANY SUCH RENEWALS OR EXTENSIONS MAY BE MADE WITHOUT NOTICE TO ANY
SUCH PERSONS AND WITHOUT AFFECTING THEIR LIABILITY HEREIN AND DO FURTHER CONSENT
TO THE RELEASE OF ANY PERSON LIABLE WITH RESPECT TO FAILURE TO GIVE SUCH NOTICE,
(ALL WITHOUT AFFECTING THE LIABILITY OF THE OTHER PERSONS, FIRMS, OR
CORPORATIONS LIABLE FOR THE PAYMENT OF THIS NOTE).


14.   Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE MAKER HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING UNDER OR OUT OF OR
OTHERWISE RELATED TO OR CONNECTED WITH THIS NOTE OR ANY RELATED DOCUMENT.


15.  Miscellaneous.  If any payment of principal or interest on this Note shall
become due on a Saturday, Sunday, or a public holiday under the laws of the
State of Delaware, such payment shall be made on the next succeeding business
day and such extension of time shall be included in computing interest in
connection with such payment.  Upon payment in full of all aggregate unpaid
principal and interest payable hereunder, this Note shall be surrendered to the
Maker for cancellation.
 
16.  Fees and Expenses. The Maker shall reimburse the Payee for all fees in
connection with the documentation and administration of this Note upon an
invoice being provided by the Payee.
 
17.  Entire Agreement.  This Note shall set forth the entire agreement of the
Parties with respect to the subject matter contained herein and shall replace
all prior agreements and understandings relating to the subject matter contained
herein, whether oral or written.
 




Signature Page Follows




 
3

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Maker has caused this First Amendment and Restatement of
Loan Agreement and Promissory Note to be duly executed and delivered as of the
day and year first written above.
 

 
BLINK COUTURE, INC.
         
 
By:
/s/ Lawrence Field      
Name: Lawrence Field
     
Title: President & CEO
         

 

 
REGENT PRIVATE CAPITAL II, LLC
         
 
By:
/s/ Cynthia S. Field      
Name:  Cynthia S. Field
     
Title: Secretary
         

 
 
4

--------------------------------------------------------------------------------










                                                           

